RICE, J.,
dissenting.
In an opinion that elevates form over substance, the majority holds that because some members of the jury read from a Bible during the course of deliberations, the death verdict must be set aside. I respectfully disagree.
Since inquiry into the jury’s deliberations is prohibited except to determine whether extraneous prejudicial information was improperly brought to the jurors’ attention, CRE 606(b), we would ordinarily assess the impact of the extraneous information by considering its likely impact on a “typical” jury. See, e.g., People v. Wadle, 97 P.3d 932, 935 (Colo.2004). However, in this case, each of the twelve jurors testified not only about whether extraneous information was brought into the jury room, but also about what impact, if any, the presence of a Bible in the jury room had on those deliberations. As a result, there is no need to assess the impact of the biblical passages on a “typical” jury.1 Rather, we know from the sworn testimony of the jurors themselves that not even one of the jurors was influenced by these biblical passages to vote for the death penalty, and thus, the biblical passages were not prejudicial to Harlan. Even so, I also am certain that there is no reasonable possibility that a typical jury would be prejudiced by exposure to the biblical passages at issue here.
Accordingly, because I believe the passages read by the jurors, although extraneous, were not prejudicial to Harlan, and did not affect the verdict in this ease, I would reverse the trial court and reinstate the death penalty.
I. Facts
As an initial matter, I take exception to the facts set forth by the majority. First, there was no juror misconduct in this case. Although the jurors were advised of many things which they could not do during the *635course of their deliberations,2 the jurors were never told to refrain from consulting the Bible or other religious material.3 As such, the conduct of jurors in this case is completely unlike that of the jurors in either Wadle or Wiser.
Specifically, both Wiser and Wadle involved violations of explicit court orders. In Wiser, 732 P.2d at 1141, we held that a juror’s resort to a dictionary for a further definition of burglary after having been instructed as to the legal meaning of the term was misconduct. Likewise, in Wadle, 97 P.3d at 934, during deliberations, the jury sent a note to the court, asking why a doctor would prescribe Paxil instead of a different anti-depressant, and requested a copy of the Physician’s Desk Reference. The court responded that supplying reference materials of any kind to a jury was prohibited, and it referred the jury back to its instructions. Wadle, 97 P.3d at 934. Despite this, a juror obtained information from the internet about the drug in question and shared that information with the other jurors. Id. We held this behavior to be juror misconduct. Id. at 937.
Second, and contrary to the trial judge’s findings,4 this is not a case where the use of extraneous information was extensive or widespread. The trial court greatly overstated both the nature of the extraneous information and the jurors’ use of that information, making conclusions from these overstated facts which are simply not supported by the record.
For example, the trial court concluded that juror Ochoa “read and wrote down the cite to Romans 13:1, which requires that one look at government authorities as God’s representative on earth and follow their lead as agents of ‘wrath to bring punishment to the wrongdoer.” ’ The trial court’s reference to the phrase ‘wrath to bring punishment to the wrongdoer,’ however, finds absolutely no support in the record. While it is correct that juror Ochoa referred to Romans 13:1, that passage merely states “Let every soul be subject to the governing authorities for there is no authority except from God and the authorities that exist are appointed by God.” The phrase the trial court cited actually comes from Romans 13:4, not Romans 13:1. Romans 13:4 was not brought out in sworn testimony or in any prior statements, so there was never any indication that any juror even looked at it, much less considered it.5 The majority makes no attempt to correct these overstatements.
In addition, the trial court improperly made credibility findings against some of the jurors based on their refusal to talk to the defendant’s investigator. The trial court found that the testimony of jurors Yantis-Cummings, Dockter, Elizalde, Smith, and Taylor, all of whom testified that they either did not recall seeing a Bible or were sure that they had not seen a Bible in the jury *636deliberation room, was not credible or persuasive because these jurors had refused to grant interviews to the defense investigator after the trial. This inference is absolutely improper.
Courts are required to instruct jurors upon their discharge that it is entirely the jurors’ decision whether to talk to anyone about the ease or their service as a juror. See CJI-Crim. 1:06. In addition, the very purpose of CRE 606(b) is to protect jurors from unwelcome and unnecessary contact by either party after the jurors have rendered a verdict. Stewart v. Rice, 47 P.3d 316, 322 (Colo.2002). As such, a juror’s reluctance to talk to, much less grant an interview to an investigator employed by counsel cannot be used to discredit his or her subsequent sworn testimony-
In short, a thorough review of the record supports the following conclusions: 1) some jurors read personal or hotel Bibles during the recess from deliberations on Friday evening, focusing on Romans 13:1, as well as Leviticus 24:20-21 and other passages similar to “an eye for an eye”;6 2) one juror brought a Bible into the jury deliberation room on Saturday; 3) that same juror showed another juror the written Romans 13:1 passage and passages similar to “an eye for an eye”; 4) there was very limited discussion of the Romans 13:1 passage and passages similar to “an eye for an eye” in the jury room; and 5) any biblical discussions that occurred took up a proportionally small amount of time during deliberations and were not for the purpose of convincing a member of the jury to vote for the death penalty.7
II. Legal Analysis
I now address whether the jurors were exposed to extraneous prejudicial information in the form of biblical passages. It is important to note that the concept of “extraneous information” does not include the general knowledge a juror brings to court. See Destination Travel, Inc. v. McElhanon, 799 P.2d 454, 456 (Colo.App.1990). To the contrary, we expect jurors in death penalty cases to rely not only on their life experiences, but also on them moral judgments. See People v. Martinez, 970 P.2d 469, 477 (Colo.1998) (“Quite simply, a capital sentencing hearing is qualitatively different from any other kind of sentencing proceeding: only in a capital case is the death penalty an issue.”).
Rather, “extraneous information” generally refers to facts about the case which were not admitted into evidence. See McElhanon, 799 P.2d at 456. In this case, jurors were exposed to two specific biblical passages in the jury room, Romans 13:1 and Leviticus 24:20-21. Since these written biblical passages were not admitted into evidence as facts, they are by definition “extraneous information.”
Thus, contrary to what the majority states,8 the only issue is whether the jury’s exposure to this specific information was prejudicial to Harlan. For the reasons discussed below, I conclude that there is no reasonable possibility that exposure to written versions of Romans 13:1 and Leviticus 24:20-21 was prejudicial to Harlan.
A. The Biblical Passages Referenced Here Were Not Prejudicial to Harlan
The jurors’ exposure to Romans 13:1 and Leviticus 24:20-21 was not prejudicial to Harlan because the jurors were required to make an overwhelming moral decision, namely whether the death penalty was an appropriate punishment for Harlan. To this end, *637the court instructed the jurors to “apply [their] reasoned judgment in deciding whether the situation calls for life imprisonment or the imposition of the death penalty” (emphasis added). The court further told the jurors that “you must still all make a further individual moral assessment of whether you have been convinced beyond a reasonable doubt that the death penalty, instead of life in prison, is the appropriate punishment for [Harlan] in this case” (emphasis added). As such, the jury instructions squarely directed the jurors to consider their moral and religious precepts, as well as their general knowledge, when making a reasoned judgment about whether or not to impose the death penalty.
The biblical passages at issue here constituted either a part of the jurors’ moral and religious precepts or their general knowledge, and therefore were relevant to the jurors’ court-sanctioned individual moral assessment. For example, Romans 13:1 states that “[e]veryone must submit himself to the governing authorities, for there is no authority except that which God has established. The authorities that exist have been established by God.” Contrary to what the trial court states,9 the plain meaning and well-accepted interpretation of this passage is that individuals are to obey the laws of their nation. See Matthew Henry, Commentary on the Whole Bible 2227 (Hendrickson Publishers 1991) (1721). Thus, in effect, this passage instructs individuals to follow the laws of Colorado. The laws of Colorado do not mandate the death penalty, but rather provide a four-step process that guides jurors in reaching a decision on sentencing in capital cases. See maj. op. at 630.
Here, it is undisputed that the trial court properly instructed the jury to follow this four-step process at the close of the sentencing hearing. Likewise, the prosecution and defense counsel instructed the jurors to adhere to this four-step process. There is no reasonable possibility that the jurors’ exposure to a biblical passage instructing them to follow Colorado law was prejudicial to Harlan.
Similarly, exposure to Leviticus 24:20.-21, or similar passages, also was not prejudicial to Harlan. Leviticus 24:20-21 provides that “fracture for fracture, eye for eye, tooth for tooth. As he has injured the other, so he is to be injured. Whoever kills an animal must make restitution, but whoever kills a man must be put to death.”
The concept of “an eye for an eye” is more than a biblical passage; it is a cultural precept in contemporary society that has origins predating the Bible. See Code of Hammurabi § 196 (Robert Francis Harper ed. & trans., Univ. of Chicago Press 2d. ed.1904) (about 1750 B.C.). Religious and non-religious individuals alike are familiar with the phrase and its meaning as part of their general knowledge. Moreover, not all religious individuals subscribe to the “eye for an eye” mentality, as evidenced by juror Cordova’s testimony on voir dire. When asked whether he ascribed to the idea of an eye for an eye, juror Cordova replied, “No, I can’t.” Rather, juror Cordova stated that his philosophy, which had been shaped by his readings of the Bible, was “to be as fair as I can in everything that I do.”
In sum, the jurors were entitled to rely on their own moral and religious precepts, as well as their general knowledge, in making their moral decision whether the death penalty was an appropriate punishment. The biblical passages the jurors discussed constituted either a part of the jurors’ moral and religious precepts or their general knowledge, and thus were relevant to their court-sanctioned individual moral assessment. Accordingly, and as the record clearly shows, the extraneous evidence did not actually prejudice the jury’s verdict. In addition, it is equally certain that there is no reasonable possibility a typical jury would have been influenced. Therefore, Harlan was not prejudiced.
*638B. The Biblical Passages Referenced Here were Not Used As An Extra-Judicial Code.
The majority apparently agrees that these passages are not prejudicial, at least to the extent that the biblical passages are spoken or remembered. Recognizing that the Bible informs the “reasoned judgment” and “individual moral assessment” of many in communities from which Colorado jurors are drawn, the majority concedes that each individual juror may rely on, “and discuss with the other jurors during deliberation his or her religious upbringing, education, and beliefs in making the extremely difficult ‘reasoned judgment’ and ‘moral decision” ’ jurors are called upon to make in imposing the death penalty. Maj. op. at 632.
Nevertheless, the majority concludes that this otherwise proper information, i.e., the discussion of generally known biblical passages, somehow becomes an extra-judicial code that supplants Colorado law when presented in written form, stating the “written word persuasively conveys the authentic ring of reliable authority in a way the recollected spoken word does not.” Maj. op. at 632.
However, by choosing to define the written version of these commonly known biblical passages as “a higher authority,” the majority elevates form over substance. Many people know large parts of the Bible by heart and can quote certain passages verbatim with persuasive alacrity, particularly when the ideas in those passages are as widespread and generally known as those referenced here. It is without doubt that a juror may relate passages of scripture from memory during deliberations, and that such recitation would not even be considered extraneous, much less prejudicial. It makes little sense, therefore, that the exact same passage in written form is somehow enshrined with an authority that the spoken or remembered passage lacks.
In so holding, the majority puts death penalty jurors in an impossible bind; jurors are instructed to make the ultimate decision about life or death based on their individual moral assessment — so long as their individual moral assessments are made from memory. This holding is demeaning to all jurors, but especially the jurors in this case, because it assumes that jurors cannot be trusted to think for themselves or follow the law in the face of written, but not spoken, religious passages.
My experience with jurors leads me to emphatically reject the majority’s way of thinking. Jurors chosen to serve in death penalty cases are selected for their ability, stated under oath, to uphold the law, apply the law to the facts, and to make reasoned judgments based upon their respective backgrounds and beliefs. To presume that jurors who have a religious background cannot distinguish between the written biblical passages referenced here and the written jury instructions — a presumption that must be made in order to find prejudice in this ease— is to underestimate their intelligence and to belittle their participation in our legal system.
Jurors and the juries on which they serve are an essential component of the American legal system. We entrust jurors with deci-sionmaking abilities in difficult legal matters for many reasons. Jurors temper the rigors of law with community standards, jurors legitimize the legal process through their participation in rendering verdicts, and jurors check the potential abuses that might result from having one person decide the fate of another. James J. Gobert & Walter E. Jordan, Jury Selection: The Law, Art, and Science of Selecting a Jury § 1.01 (2d ed.1990).
Though the jury system is not without flaws, it is an intrinsic element in the constitutional protections afforded by both our state and federal governments. Yet the majority opinion exhibits a complete lack of faith in the jury system and in the jurors who uphold that system, second guessing those jurors’ abilities to follow the law in spite of and because of their religious backgrounds.
Because I believe that jurors have the intelligence and understanding to follow the law, both in spite of and because of them various backgrounds and beliefs, and because the passages read in this ease, though extraneous, were not prejudicial, I would reverse the trial court’s decision to vacate Harlan’s *639death sentence, and reinstate the jury’s verdict.
I am authorized to say that JUSTICE KOURLIS joins in this dissent.

. As recognized in Wiser v. People, the impact upon a typical juror is a legal fiction, a judicially-created artifice intended to provide a structured inquiry of typicality where CRE 606(b) would restrict analysis of prejudice to mere speculation. See 732 P.2d 1139, 1141-42 (Colo.1987) ("The problem with both the requirement that the defendant demonstrate actual prejudice and the rebuttable presumption of prejudice approach is the difficulty, once a verdict has been reached, in obtaining evidence of actual prejudice or evidence with which to rebut the presumption because of the longstanding rule proscribing evidence concerning the menial processes of jurors.”). However, in this case, whether proper or not, the trial judge held a five-day hearing during which all twelve jurors testified about the deliberations. As a result, it makes no jurisprudential sense to utilize an artificial legal device in order to assess the prejudicial impact of the biblical passages upon the jury's verdict. Indeed, since we know from the record that the extraneous evidence was not actually prejudicial to Harlan, the majority's insistence on reversing Harlan's death sentence by finding a reasonable probability of prejudice with reference to a "typical” jury is unwarranted.


. The record reflects that the jurors were told not to discuss the case with anyone, not to watch anything about the case on television, not to read anything about the case in the newspapers, and not to read anything about the criminal justice system as a whole in the newspapers. In addition, the jurors were told to base their "decision only on the evidence that you get at trial, nothing else whatsoever.”


. The absence of such an instruction is curious as the record is replete with biblical references. For example, during voir dire proceedings, defense counsel specifically asked juror Cordova about the concept of "an eye for an eye,” thus provoking discussion about one of the very Bible passages to which the majority now takes exception. In addition, during trial, Harlan's father testified that "God never gave up on a living man, I won’t either" and that "God gave life and only God can take it." During his closing argument, defense counsel repeatedly referenced the Bible, telling the story of Abraham and Isaac and making several references to Harlan's soul and to his habit of reading the Bible. Even Harlan himself mentioned talks with his father concerning "sports, family and the Bible” in his statement of allocution.


. We defer to the trial court’s findings unless they are so clearly erroneous as to not find support in the record. See, e.g., People v. Schrader, 898 P.2d 33, 36 (Colo.1995). "A finding is clearly erroneous, and, therefore, lacking support of competent evidence, when 'although there [may be] evidence to support it, the reviewing court on the entire evidence is left with the definite and firm conviction that a mistake has been committed.” ' Quintana v. City of Westminster, 56 P.3d 1193, 1196 (Colo.App.2002) (quoting United States v. U.S. Gypsum Co., 333 U.S. 364, 395, 68 S.Ct. 525, 92 L.Ed. 746 (1948)).


. For another example, see infra note 9.


. The majority does not hold that it is error for the jurors to read the Bible in the privacy of their hotel rooms, and I agree with that.


. Juror Eaton-Ochoa testified that she showed juror Cordova the Bible to show him that "[t]he Bible says obey the laws of the land."


. Based on its interpretation of Wiser and Wadle, the majority sets forth six factors to consider when analyzing the effect of extraneous information on a jury. Maj. op. at 626. However, neither Wiser nor Wadle support this kind of categorical approach when undertaking an analysis of extraneous information. Rather, the sole inquiry upon which each case focuses is whether there is a reasonable possibility that exposure to extraneous information prejudiced the defendant. See Wadle, 97 P.3d at 935; Wiser, 732 P.2d at 1142.


. The trial court held that Romans 13:1 “plainly instructs mandatory imposition of the death penalty contrary to state law.”